IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44191

STATE OF IDAHO,                                ) 2017 Opinion No. 19
                                               )
       Plaintiff-Respondent,                   ) Filed: March 2, 2017
                                               )
v.                                             ) Stephen W. Kenyon, Clerk
                                               )
JAMES DARNELL BLACK,                           )
                                               )
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Sentence vacated and case remanded.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GUTIERREZ, Judge
       James Darnell Black appeals from his judgment of conviction after pleading guilty to
criminal possession of a financial transaction card. He argues that the district court erred in
denying Black’s request for a presentence psychological evaluation and that his sentence is
excessive. We remand for proceedings consistent with this opinion.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Following reports of fraudulent use of credit cards, law enforcement officers discovered
that Black had obtained credit card information from multiple individuals and used that
information to make numerous purchases. The State charged Black with five counts of grand
theft by possession of stolen property, Idaho Code §§ 18-2403(4), 18-2407(1), 18-2409, and five



                                               1
counts of criminal possession of a financial transaction card, I.C. §§ 18-3125, 18-3128. The
State also filed an information alleging Black was a persistent violator, I.C. § 19-2514.
       Pursuant to a plea agreement, Black pled guilty to one count of criminal possession of a
financial transaction card, I.C. §§ 18-3125, 18-3128. In exchange, the State dismissed the
remaining charges against Black.
       A presentence investigation (PSI) was then conducted during which an investigator
inquired into Black’s mental health history.         According to the PSI report, Black told the
investigator that Black considered his mental health status “serious.” He reported to having been
previously diagnosed with anxiety, depression, and bipolar disorder and to at least one previous
suicide attempt. He also stated that he had received treatment for depression and substance
abuse, including being admitted to a psychiatric institution.       Black expressed that he has
experienced feelings of paranoia as well as suicidal ideations, and when asked by the investigator
if Black wanted further psychiatric assessment, Black responded affirmatively. Black’s mental
health history was further illustrated in a letter written by Black’s mother, in which she wrote
that Black has experienced mental health issues since he was eight years old. Black’s aunt also
wrote a letter indicating the same. They both attested to Black being treated for auditory
hallucinations as a child.
       After his arrest for the current offense, and allegedly while incarcerated elsewhere, Black
received mental health treatment from the jail and was prescribed medication for his mental
health. Prior to sentencing, an evaluator performed a GAIN 1 assessment on Black at the jail.
Black’s answers during this assessment suggested the presence of several clinical disorders
including bipolar disorder, generalized anxiety disorder, recurrent major depressive disorder, and
attention-deficit/hyperactivity disorder (ADHD).         The GAIN evaluator made no specific
recommendations as to Black except to state “given current involvement, treatment should be
coordinated with: substance abuse treatment; physical health treatment; mental health treatment;
legal system involvement.” A certified counselor with the Department of Health and Welfare
then prepared a mental health examination report pursuant to I.C. § 19-2524. In that report, the
counselor acknowledged that Black may have a serious mental illness. In the recommendation
section, the report stated that because Black was currently receiving mental health treatment

1
     The specific assessment performed was the Global Appraisal of Individual Needs-I
Recommendation and Referral Summary.
                                                 2
through the jail, no additional mental health treatment or assessments were recommended. The
PSI investigator did not make an independent recommendation regarding a formal psychological
evaluation.
       Before sentencing, Black filed a pro se motion for a psychological evaluation pursuant to
I.C. § 19-2522. In support of his motion, Black argued that his mental condition would be a
significant factor at sentencing because he suffers from mild mental retardation, depression,
bipolar disorder, paranoia, and anxiety. Black’s counsel subsequently filed a motion for a
psychological evaluation, stating: “Defendant alleges his mental health will be a significant
factor at sentencing. An issue to be addressed is to what extent if any the Defendant has the
ability to control his impulses.” The district court acknowledged only the motion filed by
counsel and denied the request, stating: “The Court has no reason to believe that the Defendant’s
mental condition will be a significant factor at sentencing. In addition, good cause has not been
shown.”
       At sentencing, the court imposed a sentence of five years determinate and ordered
restitution in the amount of $934. The court did not state any of the factors it relied upon in
fashioning its sentence. Black then filed an Idaho Criminal Rule 35 motion for reduction of
sentence, which the district court denied. Black also filed a motion for credit for time served
pursuant to I.C. § 18-309. The district court granted the motion and entered an amended
judgment and sentence, correcting the credit for time served. Black now appeals, contending the
district court erred by denying Black’s motion for a psychological evaluation before sentencing
and by sentencing him to five years determinate.
                                                 II.
                                            ANALYSIS
       We first address Black’s argument that the district court erred in denying Black’s motion
for a psychological evaluation pursuant to I.C. § 19-2522. Idaho Code § 19-2522(1) specifies
that “if there is reason to believe the mental condition of the defendant will be a significant factor
at sentencing and for good cause shown,” the court must appoint a psychiatrist or psychologist to
evaluate and report upon the defendant’s mental condition to inform the court’s sentencing
decision. The decision whether to obtain a psychological evaluation in aid of sentencing is
committed to the trial court’s discretion but, as with all discretionary determinations, the trial
court’s action must be consistent with applicable legal standards. State v. Coonts, 137 Idaho

                                                  3
150, 152, 44 P.3d 1205, 1207 (Ct. App. 2002). A district court’s election not to order a
psychological evaluation will be upheld on appeal if the record can support a finding that there
was no reason to believe a defendant’s mental condition would be a significant factor at
sentencing or if the information already before the court adequately met the requirements of I.C.
§ 19-2522(3). State v. Durham, 146 Idaho 364, 366, 195 P.3d 723, 725 (Ct. App. 2008).
       The State first argues that the court did not abuse its discretion in not considering Black’s
pro se filing, or the allegations contained therein, as defendants are generally not entitled to
hybrid representation. However, we are not swayed by the State’s argument in this situation. In
considering whether a court erred in denying a motion for a psychological evaluation, we
examine the facts known to the court. See Coonts, 137 Idaho at 152-53, 44 P.3d at 1207-08. We
are not overly concerned with the procedural formalities surrounding how those facts become
known to the court. See id. Moreover, the sentencing court is not constrained to consider only
those facts and arguments provided in support of a motion for a psychological evaluation
pursuant to I.C. § 19-2522. See Coonts, 137 Idaho at 153, 44 P.3d at 1208. Thus, we focus our
inquiry on whether the record supports finding that there was reason to believe Black’s mental
condition would be a significant factor at sentencing.
       Where the court has reason to know that the defendant has a long history of serious
mental illness, the defendant’s mental condition will be considered a significant factor for
sentencing. State v. Hanson, 152 Idaho 314, 320, 271 P.3d 712, 718 (2012); Coonts, 137 Idaho
at 152-53, 44 P.3d at 1209-10. In Coonts, this Court held that the sentencing court had reason to
know that the defendant’s mental condition would be a significant factor where the defendant
(1) claimed to suffer from a serious mental illness, manic depression, and memory loss; (2) was
receiving Lithium for his mental disorders at the time he pleaded guilty; (3) reported to the PSI
investigator to having been treated with Lithium in the past, self-medicating with illegal drugs,
attempting suicide on several occasions, and receiving mental health treatment on-and-off for
many years. Coonts, 137 Idaho at 151, 44 P.3d at 1206. We held that these facts were sufficient
to alert the district court that the defendant’s mental condition would be an important
consideration. Id. at 152-53, 44 P.3d at 1207-08.
        Conversely, a defendant’s milder mental disorders and behavior may not be sufficient to
put the sentencing court on notice that the defendant’s mental condition will be a significant
factor at sentencing. See State v. Schultz, 149 Idaho 285, 288, 233 P.3d 732, 735 (Ct. App.

                                                 4
2010). In Shultz, this Court considered the following facts that were known to the sentencing
court: (1) the defendant claimed to have suffered from “mental health issues” her entire life;
(2) a previous psychological exam indicated a history of depression; and (3) the PSI report
indicated that the defendant’s troubles were caused by drug abuse. Id. We held that these facts
were insufficient to establish a reason to believe that the defendant’s mental condition would be
a significant sentencing factor. Id.
       After careful review of the facts known to the sentencing court, we conclude that there
was sufficient reason to believe that Black’s mental condition would be a significant factor at
sentencing. The facts of Black’s case are most similar to those in Coonts, as the record here
suggests Black has had a longstanding history of serious mental illnesses. Black reported
suffering from depression, anxiety, and paranoia throughout his life. Unlike the defendant in
Schultz, Black alleged having been formally diagnosed with mental conditions beyond just
depression; he also claimed to have been diagnosed with bipolar disorder and schizophrenia.
Also similar to Coonts, Black reported that he has obtained treatment off-and-on throughout his
life for his mental health issues. The PSI investigator was able to confirm through one treatment
facility that Black had, in fact, been treated; however, the details of Black’s treatment had since
been destroyed. Similar to the defendant in Coonts, who was receiving mental health treatment
at the time of pleading, Black had been receiving mental health treatment, including prescription
medication for his mental health, since being incarcerated for the charged offense.
       More significantly, the findings contained in the GAIN evaluation suggested that a
psychological evaluation was needed, despite containing no formal recommendations. Although
the GAIN evaluation is not a formal mental health evaluation, it is a useful screening tool used to
refer individuals to appropriate evaluations and services. The GAIN evaluation suggested that
Black might have various clinical conditions including bipolar disorder, generalized anxiety
disorder, recurrent major depressive disorder, and ADHD.
       Additionally, letters from Black’s mother and aunt supported Black’s claims, indicating
that Black has displayed mental health issues since age eight. Although the letters from Black’s
relatives, standing alone, would be insufficient to demonstrate the significance of Black’s mental
condition, see State v. Adams, 137 Idaho 275, 278, 47 P.3d 778, 781 (Ct. App. 2002), the claims
in these letters are corroborated by the findings in the GAIN evaluation, the findings in the



                                                5
mental health examination report, and the confirmation of Black’s previous mental health
treatment.
        The facts available were sufficient to alert the sentencing court as to Black’s longstanding
history with mental illnesses and that mental illness may have been a factor in the commission of
the crime. Thus, there was reason to believe that Black’s mental condition would be a significant
factor at sentencing. In denying Black’s motion for a psychological evaluation, the sentencing
court concluded that it had “no reason to believe that [Black’s] mental condition will be a
significant factor at sentencing.” This conclusion is in error, as it is inconsistent with applicable
legal standards. Thus, the court erred in denying Black’s request for a psychological evaluation
on this basis.
        We have previously held, however, that a court may properly deny a defendant’s request
for a psychological evaluation where there is sufficient information already in the record to meet
the requirements of I.C. § 19-2522(3). Durham.146 Idaho at 366, 195 P.3d at 725. Idaho Code
Section § 19-2522(3) provides:
        The report of the examination shall include the following:

        (a)      A description of the nature of the examination;
        (b)      A diagnosis, evaluation or prognosis of the mental condition of the
                 defendant;
        (c)      An analysis of the degree of the defendant’s illness or defect and level of
                 functional impairment;
        (d)      A consideration of whether treatment is available for the defendant’s
                 mental condition;
        (e)      An analysis of the relative risks and benefits of treatment or nontreatment;
        (f)      A consideration of the risk of danger which the defendant may create for
                 the public if at large.
        Here, the State points to the mental health evaluation completed pursuant to I.C. § 19-
2524, which was included in Black’s PSI.           However, not every mental health evaluation
conforms with the exacting requirements of I.C. § 19-2522(3). See, e.g., State v. McFarland,
125 Idaho 876, 881, 876 P.2d 158, 163 (Ct. App. 1994) (holding psychologist’s report completed
when defendant was suicidal did not supply in-depth analysis required by I.C. § 19-2522(3));
State v. Pearson, 108 Idaho 889, 891-92, 702 P.2d 927, 929-30 (Ct. App. 1985) (holding
psychological report prepared pursuant to I.C. § 19-2522(3) was insufficient because it did not
provide requisite in-depth analysis).



                                                  6
       There is no indication that the information contained in the record complies with the
statutory requirements of I.C. § 19-2522(3). The information in Black’s PSI falls far short of
providing the in-depth analysis of Black’s mental health that is required. Not only was there not
sufficient information in the record to provide the court with information to meet the
requirements of I.C. § 19-2522(3), there was also no indication that the court considered Black’s
mental condition in fashioning its sentence. When pronouncing Black’s sentence, the court did
not indicate any of the factors it had considered. 2
       Because the district court’s conclusion that Black’s mental condition was not a significant
factor is inconsistent with the applicable legal standards, we hold that the district court abused its
discretion by failing to order a psychological evaluation pursuant to I.C. § 19-2522. This error
necessitates that Black’s sentence be vacated and that the case be remanded for preparation of a
psychological evaluation and resentencing. Thus, we do not address Black’s claim that his
sentence was excessive.
                                                 III.
                                          CONCLUSION
       The district court abused its discretion in denying Black’s motion for a psychological
evaluation pursuant to I.C. § 19-2522. Accordingly, we vacate Black’s sentence and remand the
case for the preparation of a psychological evaluation and resentencing.
       Judge MELANSON and Judge HUSKEY CONCUR.




2
       For the first time in its order denying Black’s motion for reduction of sentence under
Rule 35, the court listed the factors it considered in fashioning Black’s sentence.
                                                   7